      CASE NAME:   Terravista Partners - Hidden Village, Ltd.
  CASE NUMBER:     18-52901



                                                     COMPARATIVE BALANCE SHEETS
ASSETS                                             FILING DATE*    MONTH                  MONTH           MONTH           MONTH           MONTH            MONTH
                                                12/4/2018 8:42       12/31/2018 0:00
CURRENT ASSETS
Cash                                                   33,793.47            17,195.30
Accounts Receivable, Net                               60,459.22            60,459.22
Inventory: Lower of Cost or Market
Prepaid Expenses
Investments
Other
TOTAL CURRENT ASSETS                                   94,252.69            77,654.52              0.00            0.00            0.00            0.00                      0.00
PROPERTY, PLANT & EQUIP. @ COST                     8,019,850.00         8,019,850.00
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E                            8,019,850.00         8,019,850.00              0.00            0.00            0.00            0.00                      0.00
OTHER ASSETS
 1. Tax Deposits
 2. Investments in Subsidiaries
 3. Electric Deposit
 4.
TOTAL ASSETS                                      $8,114,102.69       $8,097,504.52               $0.00           $0.00           $0.00           $0.00                  $0.00
                                               * Per Schedules and Statement of Affairs
              MOR-2                                                                                                                                       Revised 07/01/98
         CASE NAME:     Terravista Partners - Hidden Village, Ltd.
         CASE NUMBER:   18-52901



                                                     COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                              FILING DATE*      MONTH                 MONTH           MONTH           MONTH           MONTH            MONTH
EQUITY                                           12/4/2018 8:42       12/31/2018 0:00
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)
PRE-PETITION LIABILITIES
 Notes Payable - Secured                            5,356,040.40          5,356,040.40
 Priority Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                                         68,325.85            63,144.45
 Other
TOTAL PRE-PETITION LIABILITIES                      5,424,366.25          5,419,184.85              0.00            0.00            0.00            0.00                      0.00
TOTAL LIABILITIES                                   5,424,366.25          5,419,184.85              0.00            0.00            0.00            0.00                      0.00
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL
RETAINED EARNINGS: Filing Date                      2,689,736.44          2,660,379.92
RETAINED EARNINGS: Post Filing Date                                          17,939.75         17,939.75       17,939.75       17,939.75       17,939.75             17,939.75
TOTAL OWNER'S EQUITY (NET WORTH)                    2,689,736.44          2,678,319.67         17,939.75       17,939.75       17,939.75       17,939.75             17,939.75
TOTAL
LIABILITIES &
OWNERS EQUITY                                     $8,114,102.69        $8,097,504.52          $17,939.75      $17,939.75      $17,939.75      $17,939.75          $17,939.75
                                                * Per Schedules and Statement of Affairs
            MOR-3                                                                                                                                          Revised 07/01/98
 CASE NAME:       Terravista Partners - Hidden Village, Ltd.
 CASE NUMBER:     18-52901

                                   SCHEDULE OF POST-PETITION LIABILITIES
                                                        MONTH               MONTH           MONTH           MONTH           MONTH            MONTH
                                                                31-Dec-18
TRADE ACCOUNTS PAYABLE
TAX PAYABLE
Federal Payroll Taxes
State Payroll Taxes
Ad Valorem Taxes
Other Taxes
TOTAL TAXES PAYABLE                                                 0.00             0.00            0.00            0.00            0.00                      0.00
SECURED DEBT POST-PETITION
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*
OTHER ACCRUED LIABILITIES
1.
2.
3.
TOTAL POST-PETITION LIABILITIES (MOR-3)                           $0.00             $0.00           $0.00           $0.00           $0.00                  $0.00
 *Payment requires Court Approval
      MOR-4                                                                                                                                 Revised 07/01/98
 CASE NAME:    Terravista Partners - Hidden Village, Ltd.
CASE NUMBER:   18-52901

                                                                      AGING OF POST-PETITION LIABILITIES
                                                                      MONTH                                Dec-18

       DAYS              TOTAL                      TRADE                   FEDERAL                STATE            AD VALOREM,                  OTHER
                                                   ACCOUNTS                  TAXES                 TAXES            OTHER TAXES
0-30                                 0.00
31-60                                0.00
61-90                                0.00
91+                                  0.00
TOTAL                              $0.00                      $0.00                   $0.00                $0.00             $0.00                       $0.00

                                                                      AGING OF ACCOUNTS RECEIVABLE



   MONTH                Dec-18

0-30 DAYS                      60,459.22
31-60 DAYS
61-90 DAYS
91+ DAYS
TOTAL                        $60,459.22                       $0.00                   $0.00                $0.00             $0.00                       $0.00

               MOR-5                                                                                                                 Revised 07/01/98
         CASE NAME:          Terravista Partners - Hidden Village, Ltd.
        CASE NUMBER:         18-52901
                                                                     STATEMENT OF INCOME (LOSS)
                                                          MONTH                      MONTH                 MONTH           MONTH           MONTH           MONTH           FILING TO
                                                                       Dec-18                                                                                              DATE
REVENUES       (MOR-1)                                               42,986.28                                                                                                       42,986.28
TOTAL COST OF REVENUES                                               24,908.40                                                                                                       24,908.40
GROSS PROFIT                                                         18,077.88                      0.00            0.00            0.00            0.00            0.00             18,077.88
OPERATING EXPENSES:
   Selling & Marketing                                                                                                                                                                   0.00
   General & Administrative                                               138.13                                                                                                       138.13
   Insiders Compensation                                                                                                                                                                 0.00
   Professional Fees                                                                                                                                                                     0.00
   Other                                                                                                                                                                                 0.00
   Other                                                                                                                                                                                 0.00
TOTAL OPERATING EXPENSES                                                138.13                      0.00            0.00            0.00            0.00            0.00               138.13
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                  17,939.75                      0.00            0.00            0.00            0.00            0.00            17,939.75
INTEREST EXPENSE                                                                                                                                                                         0.00
DEPRECIATION                                                                                                                                                                             0.00
OTHER (INCOME) EXPENSE*                                                                                                                                                                  0.00
OTHER ITEMS**                                                                                                                                                                            0.00
TOTAL INT, DEPR & OTHER ITEMS                                             0.00                      0.00            0.00            0.00            0.00            0.00                 0.00
NET INCOME BEFORE TAXES                                              17,939.75                      0.00            0.00            0.00            0.00            0.00            17,939.75
FEDERAL INCOME TAXES                                                                                                                                                                     0.00
NET INCOME (LOSS) (MOR-1)                                         $17,939.75                       $0.00           $0.00           $0.00           $0.00           $0.00          $17,939.75
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
              MOR-6                                                                                                                                                        Revised 07/01/98
  CASE NAME:         Terravista Partners - Hidden Village, Ltd.
 CASE NUMBER:        18-52901

CASH RECEIPTS AND                                           MONTH               MONTH            MONTH            MONTH            MONTH            MONTH            FILING TO
DISBURSEMENTS                                                          Dec-18                                                                                        DATE
 1. CASH-BEGINNING OF MONTH                                      $1,936.95         $17,195.30       $17,195.30       $17,195.30       $17,195.30       $17,195.30            $1,936.95
RECEIPTS:
 2. CASH SALES                                                      42,986.28                                                                                                 42,986.28
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                                                                                                                              0.00
 4. LOANS & ADVANCES (attach list) Terravista Corporation            3,000.00                                                                                                  3,000.00
 5. SALE OF ASSETS                                                                                                                                                                 0.00
 6. OTHER (attach list)                                                                                                                                                            0.00
TOTAL RECEIPTS**                                                    45,986.28             0.00             0.00             0.00             0.00             0.00            45,986.28
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                              0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                      6,011.68                                                                                                  6,011.68
 8. PAYROLL TAXES PAID                                                 605.83                                                                                                    605.83
 9. SALES, USE & OTHER TAXES PAID                                                                                                                                                  0.00
10. SECURED/RENTAL/LEASES                                                                                                                                                          0.00
11. UTILITIES & TELEPHONE                                            5,181.40                                                                                                  5,181.40
12. INSURANCE                                                                                                                                                                      0.00
13. INVENTORY PURCHASES                                                                                                                                                            0.00
14. VEHICLE EXPENSES                                                                                                                                                               0.00
15. TRAVEL & ENTERTAINMENT                                                                                                                                                         0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                 18,290.89                                                                                                 18,290.89
17. ADMINISTRATIVE & SELLING                                           138.13                                                                                                    138.13
18. OTHER (attach list) Security Deposit Refunded                      500.00                                                                                                    500.00
TOTAL DISBURSEMENTS FROM OPERATIONS                                 30,727.93             0.00             0.00             0.00             0.00             0.00            30,727.93
19. PROFESSIONAL FEES                                                                                                                                                              0.00
20. U.S. TRUSTEE FEES                                                                                                                                                              0.00
21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                                                    0.00
TOTAL DISBURSEMENTS**                                             30,727.93               0.00             0.00             0.00             0.00             0.00            30,727.93
22. NET CASH FLOW                                                 15,258.35               0.00             0.00             0.00             0.00             0.00            15,258.35
23. CASH - END OF MONTH (MOR-2)                                 $17,195.30         $17,195.30       $17,195.30       $17,195.30       $17,195.30       $17,195.30           $17,195.30
                                                        * Applies to Individual debtors only
              MOR-7                                     **Numbers for the current month should balance (match)                                                       Revised 07/01/98
                                                           RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
      CASE NAME:     Terravista Partners - Hidden Village, Ltd.
      CASE NUMBER:   18-52901

                                                  CASH ACCOUNT RECONCILIATION
                                                   MONTH OF         Dec-18

BANK NAME                                   Broadway Bank                                                      Frost Bank
ACCOUNT NUMBER                              #4100085500                #                     #                 #01 0519146
ACCOUNT TYPE                                     OPERATING                 PAYROLL               TAX               OTHER FUNDS                     TOTAL
BANK BALANCE                                               27,001.67                                                             0.00                      $27,001.67
DEPOSITS IN TRANSIT                                                                                                                                             $0.00
OUTSTANDING CHECKS                                          9,806.37                                                                                        $9,806.37
ADJUSTED BANK BALANCE                                    $17,195.30                  $0.00             $0.00                 $0.00                         $17,195.30
BEGINNING CASH - PER BOOKS                                      0.00                                                       1,936.95                         $1,936.95
RECEIPTS*                                                  42,986.28                                                       3,000.00                        $45,986.28
TRANSFERS BETWEEN ACCOUNTS                                  1,894.57                                                      -1,894.57                             $0.00
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL      DEBTOR MFR-2                                                                                                                                    $0.00
CHECKS/OTHER DISBURSEMENTS*                                27,685.55                                                      3,042.38                         $30,727.93
ENDING CASH - PER BOOKS                                  $17,195.30                  $0.00             $0.00                $0.00                          $17,195.30

MOR-8                                       *Numbers should balance (match) TOTAL RECEIPTS and                                          Revised 07/01/98
                                             TOTAL DISBURSEMENTS lines on MOR-7
CASE NAME:        Terravista Partners - Hidden Village, Ltd.
CASE NUMBER:      18-52901


                                    PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                 MONTH                    MONTH                   MONTH                    MONTH                   MONTH                      MONTH
  INSIDERS: NAME/COMP TYPE                                     Dec-18

 1. Terravista Corporation                                    3,000.00
 2.
 3.
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                                      $3,000.00                     $0.00                   $0.00                   $0.00                    $0.00                        $0.00

                                                 MONTH                    MONTH                   MONTH                    MONTH                   MONTH                      MONTH
          PROFESSIONALS


 1.
 2.
 3.
 4.
 5.
 6.
TOTAL PROFESSIONALS            (MOR-1)                           $0.00                    $0.00                   $0.00                   $0.00                    $0.00                        $0.00

      MOR-9                                                                                                                                                                  Revised 07/01/98
